     Case 6:20-cv-06169-SOH Document 8            Filed 03/22/21 Page 1 of 3 PageID #: 26




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 HOT SPRINGS DIVISION


JEREMY PAUL MIMS                                                                      PLAINTIFF

v.                                   Civil No. 6:20-cv-06169

GOVERNOR ASA HUTCHINSON; DIRECTOR
JERRY BRADSHAW, Omega Tech; WARDEN
RUTH; DEPUTY WARDEN WHITE; MAJOR
OTTS, Chief of Security; and JOHN FELTS,
Director of Arkansas Parole Board                                                  DEFENDANTS


                                             ORDER

         On December 21, 2020, Plaintiff Jeremy Paul Mims filed this 42 U.S.C. § 1983 action pro

se. (ECF No. 1). Before the Court is Plaintiff’s failure to comply with two orders of the Court.

         On December 21, 2020, the Court ordered Plaintiff to complete an in forma pauperis

(“IFP”) application and file it with the Court by January 11, 2021 or pay the $350 filing fee and

$52 administrative fee, a total of $402. (ECF No. 3). The order also directed Plaintiff to file an

Amended Complaint by January 11, 2021. Id. The order informed Plaintiff that failure to timely

and properly comply with the order would result in this case being dismissed. Id. To date, Plaintiff

has not submitted a completed IFP application, paid the filing fees, or filed an Amended

Complaint. Additionally, the order directing him to do so has not been returned as undeliverable.

         On January 13, 2021, the Court entered an order directing Plaintiff to show cause by

January 25, 2021, as to why he failed to comply with the Court’s order directing him to submit a

completed IFP application and file an Amended Complaint. (ECF No. 5). This order also informed

Plaintiff that failure to comply would result in this case being dismissed. On January 28, 2021, the

show cause order was returned to the court as undeliverable. (ECF No. 6). On February 8, 2021,
 Case 6:20-cv-06169-SOH Document 8                    Filed 03/22/21 Page 2 of 3 PageID #: 27




Plaintiff informed the Court of his new address. That same day, the show cause order was mailed

to Plaintiff at his new address of record. Since the response date in the initial show cause order had

already passed when sent to Plaintiff’s new address, the Court issued a second order directing

Plaintiff to show cause by March 12, 2021. (ECF No. 7). The order again informed Plaintiff that

failure to show cause would result in this case being dismissed without prejudice. To date Plaintiff

has not responded to the show cause order and the order has not been returned to the Court as

undeliverable.

       Although pro se pleadings are to be construed liberally, a pro se litigant is not excused

from complying with substantive and procedural law. Burgs v. Sissel, 745 F.2d 526, 528 (8th Cir.

1984). The Local Rules state in pertinent part:

       It is the duty of any party not represented by counsel to promptly notify the Clerk
       and the other parties to the proceedings of any change in his or her address, to
       monitor the progress of the case, and to prosecute or defend the action diligently
       . . . If any communication from the Court to a pro se plaintiff is not responded to
       within thirty (30) days, the case may be dismissed without prejudice. Any party
       proceeding pro se shall be expected to be familiar with and follow the Federal
       Rules of Civil Procedure.

Local Rule 5.5(c)(2).

       Additionally, the Federal Rules of Civil Procedure specifically contemplate dismissal of a

case on the grounds that the plaintiff failed to prosecute or failed to comply with orders of the

court. Fed. R. Civ. P. 41(b); Link v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962) (stating the

district court possesses the power to dismiss sua sponte under Rule 41(b)). Pursuant to Rule 41(b),

a district court has the power to dismiss an action based on “the plaintiff's failure to comply with

any court order.” Brown v. Frey, 806 F.2d 801, 803-04 (8th Cir. 1986) (emphasis added).




                                                  2
 Case 6:20-cv-06169-SOH Document 8                  Filed 03/22/21 Page 3 of 3 PageID #: 28




       Plaintiff has failed to obey two orders of the Court. Therefore, pursuant to Federal Rule of

Civil Procedure 41(b) and Local Rule 5.5(c)(2), the Court finds that this case should be dismissed.

Accordingly, Plaintiff’s Complaint (ECF No. 1) is DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED, this 22nd day of March, 2021.

                                                            /s/ Susan O. Hickey
                                                            Susan O. Hickey
                                                            Chief United States District Judge




                                                3
